Citation Nr: 9923455	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-22 051	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post rotator cuff repair of the right 
shoulder, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected degenerative changes of the lumbar spine, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected status post fracture of the left fifth toe.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating action of the RO.  



FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is shown to be manifested by status post open repair and open 
distal clavicle resection with subacromial decompression and 
rotator cuff repair with a functional loss due to pain which 
more nearly approximates that of limitation of movement at 
shoulder level.  

2.  The veteran's service-connected degenerative changes of 
the lumbar spine are shown to result in a degree of 
functional limitation which more nearly approximates that of 
moderate severity.  

3.  No residual disability of the foot attributable to the 
healed left fifth toe fracture is not currently shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the veteran's service-connected post rotator cuff repair 
of the right shoulder are met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5201, 5304 (1998).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected degenerative changes of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5292, 5293, 5295 (1998).  

3.  The criteria for an increased (compensable) rating for 
the residuals of a right great toe fracture are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 4.31, 4.59, 
4.71a including Diagnostic Code 5284 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for increased 
ratings are well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993).  

The history of the veteran's disabilities have been reviewed, 
but the more recent evidence is the most relevant to his 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  Right Shoulder Disability 

In the report of a VA examination in November 1998, which is 
the most recent medical evidence of record concerning the 
veteran's right shoulder, it was noted that the veteran's 
anterior and posterior shoulder joint was nontender.  A well-
healed saber incision over the right shoulder was found.  
Muscle testing found a mild supraspinatus weakness on the 
right, 4/5; infraspinatus, teres minor, subscapularis, 
biceps, triceps and deltoid on the right were 5/5.  Right arm 
forward flexion was performed to 175 degrees, and right arm 
abduction was performed to 175 or 180 degrees.  X-ray studies 
of the right shoulder were consistent with previous 
acromioplasty and distal clavicle resection and revealed 
slight narrowing of the glenohumeral joint which was not 
significantly different from the left shoulder.  The 
diagnosis was that of some residual supraspinatus muscle 
weakness of the right shoulder consistent with a right 
rotator cuff tear status post open repair and open distal 
clavicle resection with subacromial decompression with 
rotator cuff repair.  The examiner stated that the veteran 
seemed to function quite well despite the objective weakness 
and signs of some symptomatic aching and occasional 
discomfort associated with the right shoulder injury.  

In the present case, the veteran's service-connected right 
shoulder condition is currently evaluated as 10 percent 
disabling.  A 20 percent rating is for application under 
Diagnostic Code 5201 for limitation of arm motion at the 
shoulder level.  

The evidence of record, in the Board's opinion, establishes 
that the veteran has complaints of pain in his right shoulder 
related to his service-connected disability. While the most 
recent examination confirmed that he was able to move his 
right arm above shoulder level, a definite loss of movement 
involving the right shoulder was observed at that time.  
Given the veteran's current complaints of pain, the Board 
finds it likely that he is experiencing a functional loss 
which more nearly approximates that of limitation motion at 
shoulder level.  Hence, the Board concludes that an increased 
rating of 20 percent for the service-connected right shoulder 
condition is warranted in this case.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5201, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A higher evaluation is not warranted as the 
veteran does not approximate limitation of motion to midway 
between the side and shoulder level as required by the 
applicable rating criteria.  

A higher rating under Diagnostic Code 5304, is not warranted 
as the veteran does not demonstrate severe injury to the 
intrinsic muscles of the shoulder girdle.  


B.  Degenerative Changes of the Lumbar Spine

In the report of a VA orthopedic examination in November 
1998, which is the most recent medical evidence of record 
concerning the veteran's low back disorder, point bony 
tenderness over L3 to L5 was noted.  Forward flexion of the 
lumbosacral spine was performed to 70 degrees, lateral 
bending was 30 degrees bilaterally.  Mild paraspinal muscle 
tenderness was also noted.  Straight leg raising test was 
negative, bilaterally.  Muscle testing noted that the 
veteran's hip flexors, quadriceps, hamstrings, extensor 
hallucis longus, flexor hallucis longus and gastrocnemius 
were 5/5, bilaterally.  An x-ray study of the lumbosacral 
spine revealed findings of severe degenerative changes of the 
L4-L5 joint space with almost complete collapse of the L4-L5 
disc and subchondral sclerosis of the vertebral endplates; 
fairly significant narrowing of L5-S1; bridging anterior 
osteophytes at L3-L4; and mild L3-L4 disc space changes.  The 
diagnosis was that of severe degenerative joint disease of 
the L4-L5 and L5-S1 disc spaces.  The examiner stated that 
the veteran's original low back strain could have included a 
herniated nucleus pulposus.  The examiner also stated that 
the veteran functions relatively well despite his severe 
degenerative changes, but the veteran had pain with bending 
activities.  

A VA peripheral neuropathy examination has also been 
conducted.  The examination found no paraspinal muscle spasm.  
The examiner also noted that the veteran could bend, stoop 
and get on and off the examining table in an unrestricted 
manner.  Strength of the lower extremity muscle groups was 
full.  Sensory examination of the legs was normal.  The 
diagnosis was that of no evidence of specific nerve root 
dysfunction in the lower extremities.  

The provisions of 38 C.F.R. § 4.71a including Diagnostic Code 
5292 provide that, when the lumbar spine has limitation of 
motion which is severe, a 40 percent evaluation is assigned; 
when the lumbar spine has limitation of motion which is 
moderate, a 20 percent evaluation is assigned; and when the 
lumbar spine has limited motion which is slight, a 10 percent 
evaluation is assigned.  

As noted hereinabove, the veteran is currently rated at 10 
percent for his service-connected low back injury residuals.  
Because the most recent VA examination reported that veteran 
experiences pain on bending of the lumbosacral spine and 
flexion of 70 degrees was noted on the latest examination and 
the x-ray evidence demonstrates severe degenerative changes, 
the Board is of the opinion that the veteran's service-
connected lumbar spine disability is most accurately 
characterized as producing no more than a moderate functional 
limitation due to pain and warrants the assignment of a 20 
percent rating pursuant to 38 C.F.R. § 4.71a Diagnostic Code 
5292.  See also 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, supra.  
However, severe limitation of motion has not been shown, as 
the Board notes that the examiner who performed the latest VA 
examination noted that the veteran functioned relatively well 
despite the degenerative changes and the latest VA peripheral 
nerve examination was normal.  

The Board notes that, because there is no objective evidence 
of severe lumbosacral strain, including listing of the 
veteran's whole spine to the opposite side, positive 
Goldthwait's sign or marked limitation of forward bending in 
a standing position, the veteran is not entitled to a rating 
greater than 20 percent pursuant to Diagnostic Code 5295.  In 
addition, there is no current evidence of intervertebral disc 
syndrome, demonstrable deformity of a vertebral body or 
ankylosis of the lumbar spine.  See Diagnostic Codes 5285, 
5289 and 5293.  


C.  Residuals of a Left Fifth Toe Fracture 

The report of the most recent VA examination in November 1998 
noted that the veteran's left foot had no bony point 
tenderness, full range of motion and no skin abnormalities.  
An x-ray study noted that the veteran's left fifth toe was 
healed with no abnormalities, besides, perhaps some slight 
osteal prominence.  The veteran stated that this condition 
had resolved completely and denied having any discomfort 
relating to his left foot or toe.  

Moderate residuals of foot injuries warrant a 10 percent 
rating.  Moderately severe residuals warrant a 20 percent 
rating and severe residuals warrant a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  

Moderate or severe disability due to a foot injury is not 
defined in Diagnostic Code 5284.  However, no residual 
disability has been shown on the last examination.  
Therefore, the residual disability of the foot due to the 
left fifth toe fracture is less than a moderate disability of 
the foot.  Since the foot disability resulting from the left 
fifth toe fracture is no more than moderate disabling, a 
higher rating is appropriate.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5284.  



ORDER

An increased rating of 20 percent for the service-connected 
right shoulder disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating of 20 percent for the service-connected 
degenerative changes of the lumbar spine is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

The claim for an increased rating for the service-connected 
residuals of the status post fracture of the left fifth toe 
is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

